


110 HJ 91 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 91
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mr. McGovern (for
			 himself, Mr. Blumenauer, and
			 Mr. Allen) introduced the following
			 joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Expressing the sense of Congress that the
		  United States should sign the Declaration of the Oslo Conference on Cluster
		  Munitions and future instruments banning cluster munitions that cause
		  unacceptable harm to civilians.
	
	
		Whereas cluster munitions are bombs, rockets, or artillery
			 shells that contain up to hundreds of small submunitions, or individual
			 bomblets intended for attacking enemy troop formations and
			 armor;
		Whereas cluster munitions threaten the safety of
			 civilians, particularly children, when used in populated areas because they are
			 scattered over a wide area, and up to 40 percent fail to explode as designed,
			 remaining as duds that can be detonated accidentally by whoever comes into
			 contact with them;
		Whereas, according to the nongovernmental organization
			 Handicap International, civilians make up 98 percent of those killed or injured
			 by cluster munitions, of which more than 25 percent are children;
		Whereas in Laos alone there are millions of unexploded
			 cluster munitions, left over from United States bombing missions in the 1960s
			 and 1970s, and approximately 11,000 people, 30 percent of them children, have
			 been killed or injured since those missions ended;
		Whereas former Secretary of Defense William Cohen
			 recognized the threat that cluster munitions pose to civilians and United
			 States troops alike and issued a memorandum which became known as the Cohen
			 Policy, stating that beginning in Fiscal Year 2005, all new United States
			 cluster munitions would have a failure rate of not more than 1 percent;
		Whereas the United States maintains an arsenal of an
			 estimated 5,500,000 cluster bombs containing 728,500,000 submunitions, which
			 have estimated failure rates of 5 to 15 percent;
		Whereas the State and Foreign Operations division of the
			 Consolidated Appropriations Act, 2008, signed into law on December 26, 2007,
			 prohibits the sale or transfer of cluster munitions unless they have a 99
			 percent or higher tested rate, and the sale or transfer agreement specifies
			 that the cluster munitions will be used only against clearly defined military
			 targets, and will not be used where civilians are known to be present;
		Whereas, in February 2007, 46 nations signed a declaration
			 in Oslo, Norway, calling for an international convention to prohibit the
			 production, transfer, and stockpiling of cluster munitions that cause
			 unacceptable harm to civilians;
		Whereas, on May 30, 2008, 111 nations agreed to the
			 Convention on Cluster Munitions, which will be signed in Oslo in December 2008,
			 requiring parties to stop producing and using cluster bombs and to eliminate
			 their stockpiles within 8 years; and
		Whereas the Bush Administration declined to participate in
			 the negotiations of the Oslo Process: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 the United States should—
			(1)embrace efforts to
			 protect innocent citizens from cluster munitions; and
			(2)sign the
			 Convention on Cluster Munitions when it opens for signature in December
			 2008.
			
